Title: To Thomas Jefferson from Albert Gallatin, 6 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            January 6th 1806 [i.e. 1807]
                            
                        
                        On  10th April 1801,— Dufour (the Swiss who has planted a vineyard in Kentucky) purchased at the sales
                            at Cincinnati 795½ Acres at 2 dollars per  acre, & paid the first instalment of 397 dollars 75/100. Last winter he passed through this city, & enquired
                            whether, as the time fixed for completing the payment would expire in 1806, there was any probability of the time being
                            extended. To which I answered in the negative. He then informed me
                            that he was on his way to Switzerland to bring his wife & child whom he had left there till he was settled here, &
                            would leave funds with a house in New York to complete the payment. That house neglected it till Nover. when they made
                            enquiry respecting the amount due & the place of payment. I answered that the money must be paid in Cincinnati to the
                            Register before the 2d of December which was the day advertised for the sales of forfeited lands, & offered, in order to
                            ensure the transmission of money, that if they would pay the amount in the treasury I would send the receipt to the
                            Receiver or Register with whom, provided he received it before the sales, it would be a sufficient evidence of payment.
                            They accordingly paid the money, 1600 dollars, in the Treasury on the 21st Nover. & on the same day I transmitted the
                            Treasurer’s receipt to the Register. My letter did not reach him till the 8th of December; and the land had been sold on
                            the 2d. Although I consider this as a very hard case because the money was paid, not, it is true, to the proper officer,
                            but to the Treasurer before the sale took place, yet I think the sale legal & the purchaser entitled to a patent.
                        But what induces me to lay the case before you is that Mr Mansfield the Surveyor General is the purchaser
                            & has refused, though apprized of all the facts by Mr Finlay the receiver, to relinquish his purchase. I enclose his
                            letter & that of Mr Findley. On principles of common honesty he ought, even if he had been a private individual, to have
                            given up his bargain. But it appears to me that as a public officer, and under the circumstances of payment to the
                            treasury, & transmitted through the Secretary, it was his duty particularly so to do. Yet I can give him no orders on
                            the subject as the purchase is made in his private capacity. I wish if you view the subject as I do that you would either
                            write him a private letter, or authorise me to use your name, not by way of orders to him, but of the opinion entertained
                            of the transaction. My best endeavours, knowing the abuses committed in almost every state, have been exerted, & I think
                            with success in preserving the purity of our land offices; and I see with great regret an act committed by an otherwise
                            very worthy man & vigilant officer, which has a tendency to render the officers obnoxious & to justify similar or
                            worse acts in others. 
                  With respectful attachment, Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    